DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 7/14/2022 has been entered
Claims 1-30 are rejected.
    

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 29-30 recite limitations “means for receiving” and “means for performing at least one of radio resource management (RRM) operation or a beam management (BM) operation”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitations “means for receiving” and “means for performing at least one of radio resource management (RRM) operation or a beam management (BM) operation” in claims 29-30 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  “Means for receiving” and “means for performing RRM or BM” have well understood structure.  Also see Fig 2, Fig 6, and paragraphs 35-41 and 73-76 of the pre-grant publication of the current invention..
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 14, 27, and 29 recite the below new matter:
“receiving synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions for a plurality of cells”
The pre-grant publication of the specification teaches in Fig 5 paragraph 64 that in step 510 the BS may transmit SMTC information to the UE, which may identify a periodicity of SSB measurement occasions.   Paragraph 65 teaches that in step 520 the BS may transmit SSBS information that identifies an SSB periodicity, and in paragraph 66 that the SSB periodicity may be the same as the periodicity of the SSB measurement occasions.  Paragraphs 64-66 do not teach that the periodicity of SSB measurement occasions (SMTC) is a periodicity of measurement occasions for a plurality of cells, but instead teaches one (“a”) periodicity that is sent to the UE, which is interpreted as being a periodicity for one cell.  Paragraph 61 teaches that SMTCs may vary in different deployments, for example one cell may use a first SMTC periodicity and another cell may use a second SMTC periodicity.  However paragraph 61 does not teach that the UE receives SMTC periodicity for multiple cells at once, but rather that the base station sends information of the SMTC periodicity for the cell currently being measured. Paragraph 25 teaches that the BS may support one or multiple cells, however paragraph 25 is silent on transmitting periodicity of SSB measurement occasions (SMTC) to a UE.  Therefore this limitation is new matter.  
Removal of new matter is required.
Dependent claims 2-13, 15-26, 28, and 30 rely on rejected base claims 1, 14, 27, and 29, and are therefore similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-20, and 24-30 are rejected under 35 U.S.C 103 as being unpatentable over “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”) in view of Yoon (US 2020/0120622).

Regarding Claim 1, “R4-1815177” teaches a method of wireless communication performed by a user equipment (UE), comprising: 
receiving synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC); and 
performing at least one of a radio resource management (RRM) operation or a beam management (BM) operation on a group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs (“R4-1815177”, Section 2.3 Proposal 4, for SSB based L1-RSRP measurement for beam reporting , Rx beam sweeping is always assumed, hence L1-RSRP would correspond to a beam management (BM) operation, Section 2.4 Proposal 6, same prioritization rule as for RLM is re-used to handle the collision between RS for L1-RSRP and SMTC in FR2, Section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).
“R4-1815177” does not explicitly teach the below limitation:
(receiving synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions) for a plurality of cells;
However Yoon teaches the below limitation:
(receiving synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions) for a plurality of cells (Yoon, paragraph 143, the network may provide the SSB transmission periodicity per cell in the cell list of the measurement configuration);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding SSB periodicity for a plurality of cells as taught by Yoon.    Because “R4-1815177” and Yoon teach SSB periodicity, and specifically Yoon teaches SSB periodicity for a plurality of cells for the benefit of the analogous art of measuring a SSB (Yoon, paragraph 4).

Regarding Claim 2, “R4-1815177” and Yoon further teach wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, performing at least one of the RRM operation or the BM operation on the group of SSBs further comprises:
 performing one of the RRM operation or the BM operation on each SSB of the group of SSBs (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, Yoon, paragraph 120, the locations of a plurality of SSBs for RRM measurement is configured by the network, paragraph 139, the SSB of the serving cell can be used for various purposes such as time and frequency tracking, radio link monitoring, beam management, and beam recovery).

Regarding Claim 3, “R4-1815177” and Yoon further teach wherein the RRM operation is performed on a first SSB of the group of SSBs and the BM operation is performed on a second SSB of the group of SSBs (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 4, “R4-1815177” and Yoon further teach wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, the method further comprises (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC): 
identifying one or more SSBs that are treated as non-overlapped with the plurality of SSB measuring occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion), and 
wherein performing at least one of the RRM operation or the BM operation on the group of SSBs further comprises: 
performing the RRM operation on one or more SSBs that are overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion); and
performing the BM operation on the one or more SSBs that are treated as non-overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 5, “R4-1815177” and Yoon further teach wherein identifying that one or more SSBs that are treated as non-overlapped with the plurality of SSB measuring occasions is based at least in part on a scaling factor applied to the periodicity of the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, 1 out of 3 would be the scaling factor for the RRM (LS-RSRP, beam management) measurements).

Regarding Claim 6, “R4-1815177” and Yoon further teach wherein the BM operation comprises a serving-cell-only beam sweeping operation (Yoon, paragraph 222, For CSI-RS transmission for beam management, some candidates for sub-time unit transmission for receiving beam sweeping or transmission beam sweeping in an OFDM symbol).

Regarding Claim 7, “R4-1815177” and Yoon further teach wherein, when at least one SSB, of the group of SSBs, does not overlap the plurality of SSB measurement occasions, the RRM operation is performed on one or more SSBs that are overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, hence RRM measurements would be performed on SSBs overlapping with the SSB measurement occasion/SMTC).

Regarding Claim 11, “R4-1815177” and Yoon further teach wherein the group of SSBs are included in a synchronization signal burst set (SSBS) (Yoon, paragraph 202, SS burst set corresponds to time duration in which all candidate SSBs, which are defined per frequency band, are transmitted).

Regarding Claim 12, “R4-1815177” and Yoon further teach wherein the RRM operation comprises a neighbor cell search (Yoon, paragraph 120, if the bandwidth of neighbor cells is smaller than that of a serving cell and each neighbor cell is located at different frequency, a UE may need to measure the RSRP of all SSBs at different frequencies, however, even if the locations of a plurality of SSBs for RRM measurement is configured by the network, the measurement capability of the UE should be defined per component carrier, and the UE may measure RSRP the same number of times per neighboring cell).

Regarding Claim 13, “R4-1815177” and Yoon further teach wherein an SSB, of the group of SSBs, that overlaps an SSB measurement occasion, of the plurality of SSB measurement occasions, is not frequency division multiplexed with data traffic in the SSB measurement occasion (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG fully overlapping with SMTC, as per paragraph 40 of the pre-grant publication of the current application SMTC refers to SSB measurement time configuration which is a periodicity of a plurality of SSB measurement occasions, as per paragraph 64 of the pre-grant publication of the current application, a SSB measurement occasion is a time window in which an SSB is not frequency division multiplexed with data traffic).

Regarding Claim 14, “R4-1815177” teaches a user equipment (UE) for wireless communication, comprising: 
a memory (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC, inherently a UE would have a memory and a processor); and 
one or more processors coupled to the memory, the one or more processors configured to cause the UE to (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC, inherently a UE would have a memory and a processor): 
receive synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC); and 
perform at least one of a radio resource management (RRM) operation or a beam management (BM) operation on a group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs (“R4-1815177”, Section 2.3 Proposal 4, for SSB based L1-RSRP measurement for beam reporting ,Rx beam sweeping is always assumed, hence L1-RSRP would correspond to a beam management (BM) operation, Section 2.4 Proposal 6, same prioritization rule as for RLM is re-used to handle the collision between RS for L1-RSRP and SMTC in FR2, Section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).
“R4-1815177” does not explicitly teach the below limitation:
(receive synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions) for a plurality of cells;
However Yoon teaches the below limitations:
(receive synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions) for a plurality of cells (Yoon, paragraph 143, the network may provide the SSB transmission periodicity per cell in the cell list of the measurement configuration);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding SSB periodicity for a plurality of cells as taught by Yoon.    Because “R4-1815177” and Yoon teach SSB periodicity, and specifically Yoon teaches SSB periodicity for a plurality of cells for the benefit of the analogous art of measuring a SSB (Yoon, paragraph 4).

Regarding Claim 15, “R4-1815177” and Yoon further teach wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, the one or more processors, when performing at least one of the RRM operation or the BM operation on the group of SSBs, are further configured to cause the UE to: 
perform one of the RRM operation or the BM operation on each SSB of the group of SSBs (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, Yoon, paragraph 120, the locations of a plurality of SSBs for RRM measurement is configured by the network, paragraph 139, the SSB of the serving cell can be used for various purposes such as time and frequency tracking, radio link monitoring, beam management, and beam recovery).

Regarding Claim 16, “R4-1815177” and Yoon further teach wherein the RRM operation is performed on a first SSB of the group of SSBs and the BM operation is performed on a second SSB of the group of SSBs (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 17, “R4-1815177” and Yoon further teach wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, the one or more processors are further configured to cause the UE to (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC): 
identify one or more SSBs that are treated as non-overlapped with the plurality of SSB measuring occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion), and
wherein the one or more processors, when performing at least one of the RRM operation or the BM operation on the group of SSBs, are further configured to cause the UE to: 
perform the RRM operation on one or more SSBs that are overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion); and 
perform the BM operation on the one or more SSBs that are treated as non-overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).

Regarding Claim 18, “R4-1815177” and Yoon further teach wherein identifying that one or more SSBs that are treated as non-overlapped with the plurality of SSB measuring occasions is based at least in part on a scaling factor applied to the periodicity of the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, 1 out of 3 would be the scaling factor for the RRM (LS-RSRP, beam management) measurements).

Regarding Claim 19, “R4-1815177” and Yoon further teach wherein the BM operation comprises a serving-cell-only beam sweeping operation (Yoon, paragraph 222, For CSI-RS transmission for beam management, some candidates for sub-time unit transmission for receiving beam sweeping or transmission beam sweeping in an OFDM symbol).

Regarding Claim 20, “R4-1815177” and Yoon further teach wherein, when at least one SSB, of the group of SSBs, does not overlap the plurality of SSB measurement occasions, the RRM operation is performed on one or more SSBs that are overlapped with the plurality of SSB measurement occasions (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, hence RRM measurements would be performed on SSBs overlapping with the SSB measurement occasion/SMTC).

Regarding Claim 24, “R4-1815177” and Yoon further teach wherein the group of SSBs are included in a synchronization signal burst set (SSBS) (Yoon, paragraph 202, SS burst set corresponds to time duration in which all candidate SSBs, which are defined per frequency band, are transmitted).

Regarding Claim 25, “R4-1815177” and Yoon further teach wherein the RRM operation comprises a neighbor cell search (Yoon, paragraph 120, if the bandwidth of neighbor cells is smaller than that of a serving cell and each neighbor cell is located at different frequency, a UE may need to measure the RSRP of all SSBs at different frequencies, however, even if the locations of a plurality of SSBs for RRM measurement is configured by the network, the measurement capability of the UE should be defined per component carrier, and the UE may measure RSRP the same number of times per neighboring cell).

Regarding Claim 26, “R4-1815177” and Yoon further teach wherein an SSB, of the group of SSBs, that overlaps an SSB measurement occasion, of the plurality of SSB measurement occasions, is not frequency division multiplexed with data traffic in the SSB measurement occasion (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG fully overlapping with SMTC, as per paragraph 40 of the pre-grant publication of the current application SMTC refers to SSB measurement time configuration which is a periodicity of a plurality of SSB measurement occasions, as per paragraph 64 of the pre-grant publication of the current application, a SSB measurement occasion is a time window in which an SSB is not frequency division multiplexed with data traffic).

Regarding Claim 27, “R4-1815177” teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC, inherently a UE would have a processor that would execute instructions stored in memory):
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC, inherently a UE would have a processor that would execute instructions stored in memory): 
receive synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC); and 
perform at least one of a radio resource management (RRM) operation or a beam management (BM) operation on a group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs (“R4-1815177”, Section 2.3 Proposal 4, for SSB based L1-RSRP measurement for beam reporting ,Rx beam sweeping is always assumed, hence L1-RSRP would correspond to a beam management (BM) operation, Section 2.4 Proposal 6, same prioritization rule as for RLM is re-used to handle the collision between RS for L1-RSRP and SMTC in FR2, Section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).
“R4-1815177” does not explicitly teach the below limitation:
(receive synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions) for a plurality of cells; 
However Yoon teaches the below limitations:
(receive synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions) for a plurality of cells (Yoon, paragraph 143, the network may provide the SSB transmission periodicity per cell in the cell list of the measurement configuration);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding SSB periodicity for a plurality of cells as taught by Yoon.    Because “R4-1815177” and Yoon teach SSB periodicity, and specifically Yoon teaches SSB periodicity for a plurality of cells for the benefit of the analogous art of measuring a SSB (Yoon, paragraph 4).

Regarding Claim 28, “R4-1815177” and Yoon further teach wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, the one or more instructions, that cause the one or more processors to perform at least one of the RRM operation or the BM operation on the group of SSBs, further cause the one or more processors to: 
perform one of the RRM operation or the BM operation on each SSB of the group of SSBs (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, Yoon, paragraph 120, the locations of a plurality of SSBs for RRM measurement is configured by the network, paragraph 139, the SSB of the serving cell can be used for various purposes such as time and frequency tracking, radio link monitoring, beam management, and beam recovery).

Regarding Claim 29, “R4-1815177” teaches an apparatus for wireless communication, comprising (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC):
 means for receiving synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions (“R4-1815177”, Section 2.4, Proposal 6 bullet 1, if RLM-RS outside MG is not fully overlapping with SMTC, UE is supposed to do RLM measurement on RLM-RS not overlapping with SMTC, hence UE would have to have been notified of the SMTC); and 
means for performing at least one of a radio resource management (RRM) operation or a beam management (BM) operation on a group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs (“R4-1815177”, Section 2.3 Proposal 4, for SSB based L1-RSRP measurement for beam reporting ,Rx beam sweeping is always assumed, hence L1-RSRP would correspond to a beam management (BM) operation, Section 2.4 Proposal 6, same prioritization rule as for RLM is re-used to handle the collision between RS for L1-RSRP and SMTC in FR2, Section 2.4 Proposal 6  bullet 1, if RLM-RS (L1-RSRP, beam management) outside MG is not fully overlapping with SMTC, UE is supposed to do RLM  measurement on RLM-RS not overlapping with SMTC, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion).
“R4-1815177” does not explicitly teach the below limitation:
(means for receiving synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions) for a plurality of cells;
However Yoon teaches the below limitation:
(means for receiving synchronization signal block (SSB) measurement time configuration (SMTC) information that identifies a periodicity of a plurality of SSB measurement occasions) for a plurality of cells (Yoon, paragraph 143, the network may provide the SSB transmission periodicity per cell in the cell list of the measurement configuration);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” by adding SSB periodicity for a plurality of cells as taught by Yoon.    Because “R4-1815177” and Yoon teach SSB periodicity, and specifically Yoon teaches SSB periodicity for a plurality of cells for the benefit of the analogous art of measuring a SSB (Yoon, paragraph 4).

Regarding Claim 30, “R4-1815177” and Yoon further teach wherein, when the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, the means for performing at least one of the RRM operation or the BM operation on the group of SSBs further comprises: 
means for performing one of the RRM operation or the BM operation on each SSB of the group of SSBs (“R4-1815177”, section 2.4 Proposal 6 bullet 2, if RLM-RS (L1-RSRP, beam management) outside MG is fully overlapping with SMTC, a sharing factor is defined such that UE does RLM measurement in 1/3 of RLM-RS/SMTC occasions, and does RRM measurement on 2/3 of RLM-RS/SMTC occasion, Yoon, paragraph 120, the locations of a plurality of SSBs for RRM measurement is configured by the network, paragraph 139, the SSB of the serving cell can be used for various purposes such as time and frequency tracking, radio link monitoring, beam management, and beam recovery).



Claims 8-9 and 21-22 are rejected under 35 U.S.C 103 as being unpatentable over “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”) and Yoon (US 2020/0120622), and further in view of Wang (US 2020/0214014).

Regarding Claim 8, “R4-1815177” and Yoon teaches all the limitations of parent claim 7, but does not explicitly teach further comprising: 
receiving an SSB, of the group of SSBs, that is non-overlapped with the plurality of SSB measurement occasions using a shared channel beam on a serving cell of the UE.
However Wang teaches further comprising: 
receiving an SSB, of the group of SSBs, that is non-overlapped with the plurality of SSB measurement occasions using a shared channel beam on a serving cell of the UE (Wang, paragraph 17, a beam for the transmission of the common downlink control channel may be the same as a beam for the transmission of the corresponding SSB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” and Yoon by adding receiving a SSB using a shared channel beam as taught by Wang.    Because “R4-1815177”, Yoon, and Wang teach SSBs, and specifically Wang teaches receiving a SSB using a shared channel beam for the benefit of the analogous art a downlink control channel transmission method (Wang, paragraph 2).

Regarding Claim 9, “R4-1815177”, Yoon, and Wang further teach 
wherein the SSB is associated with at least one of: 
radio link monitoring (RLM) , beam failure detection (BFD), or beam failure recovery (BFR) (Yoon, paragraph 139, the SSB of the serving cell can be used for various purposes such as time and frequency tracking, radio link monitoring, beam management, and beam recovery);

Regarding Claim 21, “R4-1815177” and Yoon teach all the limitations of parent claim 20, but does not explicitly teach wherein the one or more processors are further configured to cause the UE to: 
receive an SSB, of the group of SSBs, that is non-overlapped with the plurality of SSB measurement occasions using a shared channel beam on a serving cell of the UE.
However Wang teaches wherein the one or more processors are further configured to: 
receive an SSB, of the group of SSBs, that is non-overlapped with the plurality of SSB measurement occasions using a shared channel beam on a serving cell of the UE (Wang, paragraph 17, a beam for the transmission of the common downlink control channel may be the same as a beam for the transmission of the corresponding SSB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” and Yoon by adding receiving a SSB using a shared channel beam as taught by Wang.    Because “R4-1815177”, Yoon, and Wang teach SSBs, and specifically Wang teaches receiving a SSB using a shared channel beam for the benefit of the analogous art a downlink control channel transmission method (Wang, paragraph 2).

Regarding Claim 22, “R4-1815177”, Yoon, and Wang further teach wherein the SSB is associated with at least one of: 
radio link monitoring (RLM), beam failure detection (BFD), or beam failure recovery (BFR) (Yoon, paragraph 139, the SSB of the serving cell can be used for various purposes such as time and frequency tracking, radio link monitoring, beam management, and beam recovery);

Claims 10 and 23 are rejected under 35 U.S.C 103 as being unpatentable over “Huawei, On requirements for L1-RSRP measurement for beam reporting, 3GPP TSG-RAN WG4 Meeting #89, "R4-1815177", Spokane, US, 12-16 November 2018” (hereinafter as “R4-1815177”)  and Yoon (US 2020/0120622), and further in view of Agiwal (US 2017/0251518) and Islam (US 2017/0302355).

Regarding Claim 10, “R4-1815177” and Yoon teach all the limitations of parent claim 1, but do not explicitly teach wherein performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs further comprises: 
performing the BM operation outside of a connected-mode discontinuous reception (C-DRX) ON duration; and 
performing a beam tracking operation during the C-DRX ON duration.
However Agiwal teaches wherein performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs further comprises: 
performing the BM operation outside of a connected-mode discontinuous reception (C-DRX) ON duration (Agiwal, paragraph 389, if the off duration (or DRX period) is less than a threshold (e.g., not long enough to perform full beam sweep or perform beam measurement) the UE does not sleep, implying that normally beam sweeping is done during the DRX off duration, paragraph 71 of the pre-grant publication of the current application specifies that a BM operation, such as beam sweeping, may be performed in the OFF duration of the C-DRX); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” and Yoon by adding performing a beam management operation during a DRX off cycle as taught by Agiwal.    Because “R4-1815177”, Yoon, and Agiwal teach beam management, and specifically Agiwal teaches performing a beam management operation during a DRX off cycle for the benefit of the analogous art of converging a fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation (4G) system with a technology for internet of things (IoT) (Agiwal, abstract). 
“R4-1815177”, Yoon, and Agiwal do not explicitly teach wherein performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs further comprises: 
performing a beam tracking operation during the C-DRX ON duration;
However Islam teaches wherein performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs further comprises: 
performing a beam tracking operation during the C-DRX ON duration (Islam, paragraph 133, the base station 602 may transmit the message 642 indicating that beam tracking is to be performed, for example, based on a time at which the UE 604 is to transition to an active DRX cycle from an inactive DRX cycle, hence the beam tracking would be performed during DRX ON);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177”, Yoon, and Agiwal by adding performing beam tracking during DRX ON cycle as taught by Islam.    Because “R4-1815177”, Yoon, Agiwal, and Islam teach beam management, and specifically Islam teaches performing beam tracking during DRX ON cycle for the benefit of UEs and base stations communicating via beams (Islam, paragraph 2).

Regarding Claim 23, “R4-1815177” and Yoon teach all the limitations of parent claim 1, but do not explicitly teach wherein the one or more processors, when performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, are further configured to cause the UE to: 
perform the BM operation outside of a connected-mode discontinuous reception (C-DRX) ON duration; and 
perform a beam tracking operation during the C-DRX ON duration.
However Agiwal teaches wherein the one or more processors, when performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, are further configured to cause the UE to: 
perform the BM operation outside of a connected-mode discontinuous reception (C-DRX) ON duration (Agiwal, paragraph 389, if the off duration (or DRX period) is less than a threshold (e.g., not long enough to perform full beam sweep or perform beam measurement) the UE does not sleep, implying that normally beam sweeping is done during the DRX off duration, paragraph 71 of the pre-grant publication of the current application specifies that a BM operation, such as beam sweeping, may be performed in the OFF duration of the C-DRX); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177” and Yoon by adding performing a beam management operation during a DRX off cycle as taught by Agiwal.    Because “R4-1815177”, Yoon, and Agiwal teach beam management, and specifically Agiwal teaches performing a beam management operation during a DRX off cycle for the benefit of the analogous art of converging a fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation (4G) system with a technology for internet of things (IoT) (Agiwal, abstract). 
“R4-1815177”, Yoon, and Agiwal do not explicitly teach wherein the one or more processors, when performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, are further configured to cause the UE to: 
perform a beam tracking operation during the C-DRX ON duration;
However Islam teaches wherein the one or more processors, when performing at least one of the RRM operation or the BM operation on the group of SSBs based at least in part on whether the plurality of SSB measurement occasions overlap all SSBs of the group of SSBs, are further configured to cause the UE to: 
perform a beam tracking operation during the C-DRX ON duration (Islam, paragraph 133, the base station 602 may transmit the message 642 indicating that beam tracking is to be performed, for example, based on a time at which the UE 604 is to transition to an active DRX cycle from an inactive DRX cycle, hence the beam tracking would be performed during DRX ON);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1815177”, Yoon, and Agiwal by adding performing beam tracking during DRX ON cycle as taught by Islam.    Because “R4-1815177”, Yoon, Agiwal, and Islam teach beam management, and specifically Islam teaches performing beam tracking during DRX ON cycle for the benefit of UEs and base stations communicating via beams (Islam, paragraph 2).

Response to Arguments
Applicant's arguments have been fully considered but are moot as new grounds of rejection are used.  Please see the updated prior art rejection and also the 35 U.S.C. 112(a) new matter rejection corresponding to the amended limitation of the independent claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412       

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412